PER CURIAM.
The judgments under review by appeal and cross-appeal in these consolidated cases are affirmed. See Forte Towers, Inc. v. City of Miami Beach, 360 So.2d 81 (Fla.3d DCA 1978), cert. denied, 370 So.2d 459 (Fla. 1979); see also Muss v. City of Miami Beach, 339 So.2d 236 (Fla.3d DCA 1976), cert. denied, 348 So.2d 950 (Fla.1977); Lifschitz v. City of Miami Beach, 339 So.2d 232 (Fla.3d DCA 1976), cert. denied, 348 So.2d 949 (Fla.1977). The contention of the intervening tenants in their cross-appeal that the landlord, who did not file a registration statement pursuant to the provisions of the rent stabilization ordinance, had thereby waived any rights under the ordinance, is rejected in light of the special master’s correct conclusion, adopted by the trial court, that an order entered upon stipulation of the City 'of Miami Beach and the landlord nearly three years before the tenants intervened, which called for the landlord to protect the tenants by posting, which he did, a security bond, supplanted the necessity of registration under the ordinance.
Affirmed.